DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Applicant’s response filed on September 23, 2022 has been entered. 
	Claims 25-34 are pending and under examination.
	The following objections and rejections have been withdrawn in view of the amendment: (1) the objection concerning the Sequence Listing; (2) the objection to the specification; (3) the objection to the drawings; (4) the objections to claims 27, 30, 31, and 33; (5) the rejection of claim 30 under 35 U.S.C. 112(b); and (6) the rejection of claim 26 under 35 U.S.C. 112(d).
	The rejection of claims 25-30, 32, and 33 under 35 U.S.C. 103 as being unpatentable over Sanders et al. (WO 2007/092909 A2) in view of Lu et al. (Biosensors and Bioelectronics 2003; 18: 529-540) has not been withdrawn and has been modified to address the claim amendments.
	Applicant’s arguments regarding the rejection are discussed below.

Response to Arguments
3.	Applicant’s arguments filed on September 23, 2022 regarding the rejection of claims 25-30, 32, and 33 under 35 U.S.C. 103 as being unpatentable over Sanders et al. (WO 2007/092909 A2) in view of Lu et al. (Biosensors and Bioelectronics 2003; 18: 529-540) have been fully considered, but they were not persuasive.
	Applicant presents two arguments regarding the rejection.
	Argument 1:
	Applicant first argues on pages 10-11 of the Remarks that the references fail to teach or suggest all of the requirements of independent claim 25. More specifically, Applicant argues in this portion of the response that the references fail to teach that only one set of strands is directly attached to the surface of the magnetic sensor. Instead, Applicant argues, the ordinary artisan in possession of the teachings of Sanders and Lu would have only been motivated to immobilize both strands (i.e., the catalytic strand and the substrate strand) on the magnetic sensor.
	Response:
	This argument was not persuasive for the following reasons. First, independent claim 25 does not require only one set of strands to be directly attached to the surface of the magnetic sensor. The language from claim 25 quoted by Applicant on page 11 of the Remarks (i.e., “the first end portion of each of the first set of strands is bound to one of the second set of strands, and the second end portion of each of the first set of strands is attached to a magnetic particle”) does not exclude methods in which both strands are attached. Instead, the language encompasses the following two options: (1) both strands are directly attached to the sensor, and (2) only the second set of strands is attached to the sensor. These two options are depicted below:
[AltContent: textbox (Magnetic particle at 2nd end portion of first strand)][AltContent: arrow][AltContent: oval][AltContent: connector]
[AltContent: textbox (Second strand)][AltContent: connector]	(1) 
[AltContent: arrow][AltContent: textbox (1st end portion of first strand)][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Magnetic sensor surface )]	____________  							

	OR 

[AltContent: oval][AltContent: connector][AltContent: textbox (Magnetic particle at 2nd end portion of first strand)]	(2) [AltContent: arrow][AltContent: arrow][AltContent: textbox (Magnetic sensor surface )]

[AltContent: textbox (Second strand)][AltContent: arrow][AltContent: connector][AltContent: textbox (1st end portion of first strand)]
[AltContent: arrow]		_________________________



 	It is additionally noted that if claim 25 did preclude attachment of the first set of strands to the surface of the magnetic sensor, new claim 34 would not be further limiting. 
	Further, although Applicant is correct that Lu provides no discussion of attaching the disclosed two-strand sensing structure to a sensor, not all of the teachings in Sanders have all molecules attached to the sensor surface as Applicant argues. The cleavage embodiments, which comprise cleavage of a single strand, disclose direct attachment of a strand to a sensor surface (see, e.g., Figs. 9 and 11), but the displacement embodiments disclose one directly attached strand and one indirectly attached strand (see, e.g., Fig. 15). Therefore, the ordinary artisan would not have concluded from Sanders that both strands of a double-stranded structure must be attached to the sensor surface as Applicant argues. 
	Finally, as discussed in the modified rejection set forth below, the ordinary artisan would have recognized that, when practicing the method suggested by Sanders and Lu, what is critical is obtaining a signal change indicative of the presence of the substance in the sample. That is, the ordinary artisan would have recognized that it is immaterial as to whether both strands or just the unlabeled strand in the double-stranded structure suggested by Lu are directly attached to the magnetic sensor surface of Sanders. Instead, the ordinary artisan would have recognized that what is important is that binding of the substance in the sample to the double-stranded structure results in cleavage of the magnetic label on one strand such that said cleaved magnetic label is no longer in close proximity to the magnetic sensor. Accordingly, the ordinary artisan would have recognized that either the unlabeled catalytic strand or both strands of the structure suggested by Lu could be directly attached to the sensor since either configuration would produce the required signal change in the presence of the substance. The ordinary artisan would have been motivated to select either option with a reasonable expectation of success. 
	In view of the foregoing, Applicant’s first argument was not persuasive.
	Argument 2:
	Applicant also argues that the substrate strand in the double-stranded structure of Lu breaks completely in the presence of the target analyte, whereas the claims require the first end portion of the first strands to remain attached to the second strands (Remarks, pages 11-13).
	Response: 
	This argument was not persuasive for at least the following reasons. First, although Figure 4 of Lu depicts both parts of the substrate strand dissociating from the catalytic strand in the presence of the analyte, this is a schematic and does not clearly indicate that the left portion of the cleaved substrate is actually incapable of still hybridizing to the catalytic strand. Second, and more importantly, none of the pending claims requires the first end portion of the first strands to remain attached to the sensor-immobilized second strands after substance-induced cleavage. Instead, the claims only require the magnetic particle on the first strands to no longer be in proximity to the magnetic sensor as a result of the presence of the substance (i.e., analyte) in the sample. See the “depositing” step in independent claim 25.
	Since Applicant’s arguments were not persuasive, the rejection has been maintained with modifications to address the claim amendments.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 31 has been amended to add the following concluding clause: wherein the second level of the additional magnetic field is equal to or less than the first level of the additional magnetic field.
Applicant’s response does not point to any particular portion(s) of the original disclosure as providing support for this limitation.
The original disclosure has been reviewed, but support was not found for the aforementioned new clause in claim 31. More specifically, as discussed in greater detail in the indefiniteness rejection set forth below, the steps in claim 31 that precede the new concluding clause indicate that the second level of the additional magnetic field will be higher than the first level of the additional magnetic field when the additional substance is present in the sample and equal to the first level of the magnetic field when the additional substance is absent from the sample. The claim, though, states that the second level of the additional magnetic field is less than or equal to the first level of the additional magnetic field. As discussed in the indefiniteness rejection, this does not seem to be possible, and it is also not present in the original disclosure. Accordingly, the new clause in claim 31 contains new matter.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 30 is indefinite because there is insufficient antecedent basis for “the second levels of the additional magnetic field,” which is recited in the penultimate line of the claim. The previous portion of the claim only provides antecedent basis for “the second level of the additional magnetic field.”
	Claim 31 is indefinite for two reasons. First, it is not clear when measurement of the first level of the additional magnetic field occurs. Based on the remainder of the claim and the description in the specification, it appears that measurement of the first level of the additional magnetic field should occur before the sample deposition step, but this is never specified in the claim. Instead, claim 31 only requires the device to include “an additional magnetic sensor, for detecting a first level of an additional magnetic field.” When this measurement occurs is never stated. The point in the method at which measurement of the first level of the additional magnetic field occurs is critical to understanding the requirements of the claim since the last step of the method requires “determining an amount of the additional substance present in the sample….based on the first and second levels of the additional magnetic field.” 
	Second, it is not clear as to how the concluding clause in claim 31 can be satisfied by practicing the preceding steps. The preceding steps require additional strands, which are labeled with magnetic particles, to become immobilized with respect to the sensor in the presence of an additional substance in the sample. That is, the preceding steps in claim 31 require more magnetic particles to be in proximity to the sensor when an additional substance is present in the sample. Therefore, it would appear that the second level of the additional magnetic field would increase relative to the first level in the presence of the additional substance and be equal to the first level in the absence of the additional substance. The last clause in claim 31, though, states that the second level “is equal to or less than the first level of the additional magnetic field.” It is not clear how bringing more magnetic particles into proximity with the sensor would decrease the level of the magnetic field as recited in the claim. Accordingly, claim 31 is also indefinite for this reason. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 25-30 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (WO 2007/092909 A2; cited previously) in view of Lu et al. (Biosensors and Bioelectronics 2003; 18: 529-540; cited previously).
	The instant claims are drawn to a method for using a magnetic sensor to detect the amount of a substance (e.g., a heavy metal) in a material. 
	Regarding claims 25 and 26, Sanders discloses methods for using magnetic sensors to detect a substance of interest in a sample (abstract and pages 2-3). The method may comprise the use of a magnetic sensor comprising a molecular interaction complex immobilized thereupon that includes a disruptible linker at one end and a detectable label (e.g., a fluorescent label or a magnetic particle) at the other end (see, e.g., pages 2-3, 5, 29-30, and Figs. 5 and 9). The reference broadly teaches that the linker may be “a single molecule or a molecular complex” and further discloses enzyme substrates, such as a peptide or nucleic acid, as an example of suitable linkers (page 2, last para.). The reference additionally teaches that the sensor can be used to detect a variety of substances including enzymes, enzyme inhibitors, an antibody, an antigen, or a nucleic acid (page 2, last para.). Sanders further teaches that the method may include cleaving the disruptible linker in the presence of the substance to be detected such that the label is no longer in proximity to the magnetic sensor, thus resulting in a decrease in the measured signal in response to the presence of the substance in the sample (see, e.g., the description of Fig. 3 on page 15 and also the description of Figs. 5 and 9 on pages 16-17). Since the signal is measured over time, the method includes measuring a first and second level of the magnetic field as required by claim 25. Sanders also teaches using the difference in magnetic field to determine the presence or absence of the substance of interest since the presence of a detectable amount of the substance of interest results in a decrease in the level of the magnetic field over time, whereas the absence of the substance of interest does not result in a change in the level of the magnetic field (see, e.g., pages 29-30). Sanders additionally teaches that the method may be quantitative (see, e.g., page 43) and may be practiced in an array format, with different magnetic sensors on the array capable of detecting different substances of interest or providing for replicate measurements (see, e.g., page 46).
	Sanders does not teach all of the elements of the instant claims. In particular, Sanders does not teach providing a device having the first and second sets of strands required by claim 25 and then depositing a sample of the material onto the device, wherein the presence of the substance to be detected causes at least some of the strands in the first set of strands to break such that the magnetic particles attached thereto are no longer in proximity to the magnetic sensor. As can be seen in Figures 5, 9, and 15, for example, Sanders discloses methods that include using displacement or cleavage to remove magnetic particles from proximity to a magnetic sensor in the presence of a substance of interest. The displacement embodiment shown in Figure 15, does not include strand cleavage, though, as required by claim 25, and the cleavage embodiments shown in Figures 5 and 9 do not clearly use a device containing the first and second sets of strands required by claim 25. Sanders also fails to teach metal detection as required by claims 32 and 33.
	Lu, however, discloses a method for detecting the presence of lead, which is a toxic heavy metal that can contaminate water and other materials (abstract and pages 529-531; see also section 3.3 on pages 534-535 & Fig. 4). Regarding claims 25 and 32-34, the method of Lu uses a catalytic DNA biosensor that comprises a first strand (substrate strand) and a second strand (catalytic DNA strand), each of which has a first portion and a second portion. The first strand contains a first portion that binds to the second strand as well as second portion to which a fluorescent label is attached (Fig. 4). In the presence of lead, the catalytic DNA strand cleaves the first strand to generate a detectable fluorescence signal (Fig. 4). 
	Further regarding claim 27, Lu used the disclosed biosensor to detect predetermined amounts of lead in the sample (Fig. 4D and page 535).
Further regarding claim 29, the first strand in the molecule of Lu comprises a first biological material (e.g., a ribonucleotide), and the second strand comprises a second biological molecule (DNA) (Fig. 4).
	Further regarding claim 30, Lu teaches that the disclosure may be used to design molecules suitable for detecting other metal ions (page 535, col. 2) and additionally discloses metal ions that are desirable detection targets (pages 529-531).
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan to apply the method of Sanders to the detection of lead in biological samples, e.g., water. The ordinary artisan would have been motivated to do so to increase the number of useful applications of the method of Sanders. In doing so, the ordinary artisan would have been motivated to immobilize the catalytic DNA strand in the biosensor of Lu on the magnetic sensor of Lu and also replace the fluorescent labels with a magnetic label on the substrate strand to obtain the advantages disclosed in Sanders regarding magnetic detection of high sensitivity, low manufacturing cost, and “stable read-out with low background levels” (page 29). Combining the teachings of Sanders and Lu would result in providing a device comprising a magnetic sensor with the first and second sets of strands required by claim 25 located in different portions of the array of sensors disclosed in Sanders, depositing a sample potentially containing lead onto the device, cleavage of the labeled strand of the biosensor in the presence of lead such that the magnetic particles attached to the cleaved strand are no longer in proximity to the magnetic sensor, detecting a change in the magnetic field in response to this cleavage, and using the change to determine the amount of lead in the sample. The ordinary artisan would have had a reasonable expectation of success since the teachings of Sanders indicate that attaching magnetic particles to nucleic acids is routine (see, e.g., page 40) and also since Sanders taught that the disclosed method could be used to detect a wide variety of substances (see, e.g., page 2). Thus, the methods of claims 25, 29, 32, and 33 are prima facie obvious. 
	Further regarding claim 25 and also claim 26, which depends from claim 25, the ordinary artisan would have recognized that when modifying Sanders to use the catalytic DNA biosensor disclosed in Lu, the second level of the magnetic field would be equal to the first level of the magnetic field when lead is either absent or present in an amount below the detection limit. The ordinary artisan also would have recognized that the second level of the magnetic field would decrease in the presence of a detectable amount of lead since the magnetic particle would no longer be in proximity to the magnetic sensor. Thus, the methods of claims 25 and 26 are prima facie obvious.
	Further regarding claim 27, which depends from claim 25, Sanders teaches that the method may be quantitative and may also include reference samples and controls (see, e.g., pages 43 and 46). These teachings of Sanders, in combination with the teachings of Lu that describe measuring predetermined amounts of the substance of interest (Fig. 4), would have suggested to the ordinary artisan that it would be desirable to practice the method using samples containing predetermined amounts of lead as a control and also as a means for determining the detection limit of the method. Thus, the method of claim 27 is also prima facie obvious.
	Further regarding claim 28, which depends from claim 27, Sanders teaches using the difference between the first and second measurements of the magnetic field to determine the amount of the substrate of interest in the sample (see, e.g., pages 29-30). Measurement of this difference would also occur when the teachings of Sanders and Lu are combined. Thus, the method of claim 28 is also prima facie obvious. 
	Further regarding claim 30, as noted above, Sanders teaches that the method may be practiced on a biochip with a plurality of biosensors, thereby permitting multiplexed detection of a plurality of different substances of interest (see, e.g., page 46). The ordinary artisan would have been motivated by these teachings of Sanders to use a plurality of different catalytic biosensors with the general structural features disclosed in Lu and the magnetic labels of Sanders to obtain the ability to detect different metal ions in a sample in a multiplexed format. The ordinary artisan would have had a reasonable expectation of success since Lu taught that the disclosure may be used to design biosensor molecules suitable for detecting other metal ions (page 535, col. 2) and also disclosed metal ions that are desirable detection targets (pages 529-531). Thus, the method of claim 30 is prima facie obvious.
	Further regarding new claim 34, it also would have been prima facie obvious to provide the first set of strands suggested by the references (i.e., the substrate strands in Lu labeled with magnetic particles) in solution (i.e., not attached to the magnetic sensor). The ordinary artisan practicing the method suggested by Sanders in view of Lu would have recognized that the catalytic and substrate strands suggested by Lu could be provided in the following ways: (1) both strands attached to the magnetic sensor; or (2) only the unlabeled catalytic strands attached to the magnetic sensor. The ordinary artisan would have recognized that either configuration was suitable since both would result in a detectable signal change upon cleavage of the substrate strand in the presence of the substance in the sample and removal of the magnetic label attached to the substrate strand from proximity to the magnetic sensor. Therefore, the ordinary artisan would have been motivated to select either option with a reasonable expectation of success, and the method of claim 34 is also prima facie obvious. 

Conclusion
8.	No claims are currently allowable. Claim 31 has not been rejected with prior art due to its indefiniteness issue.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637